Case 2:18-cv-07466-JMA-AKT Document 16 Filed 11/13/20 Page 1 of 1 PageID #: 77


                                                               MOSER LAW FIRM, P.C.
Steven J. Moser, Esq.
Phone 631-759-4054
smoser@moseremploymentlaw.com


                                                       November 13, 2020

VIA ECF

Hon. A. Kathleen Tomlinson, USMJ
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:    Orellana v. New Food Corp., 18-cv-7466-JMA-AKT

Dear Judge Tomlinson:

        I write to advise the Court, in lieu of a status report regarding discovery, that the parties
are executing a stipulation of dismissal of the above captioned matter. We expect to file the
stipulation on or before November 20, 2020.

                                                       Respectfully submitted,




                                                       Steven J. Moser




                          5 east main street, Huntington, NY 11743
                              www.moseremploymentlaw.com
